Citation Nr: 0724478	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-32 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a fracture of the coccyx with pain and 
tenderness, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  During the course of the veteran's appeal, 
he relocated to Oklahoma.  Original jurisdiction over the 
case now rests with the RO in Muskogee, Oklahoma.     

Procedural history

The veteran served on active duty from September 1944 until 
November 1945 in the United States Army.  The veteran also 
served on active duty from April 1948 to August 1950 in the 
United States Air Force.     

In a November 1945 rating decision, the RO granted 
entitlement to service connection for residuals of a coccyx 
fracture.  A 10 percent disability rating was assigned.  In a 
March 1951 decision, the veteran's disability rating was 
reduced to noncompensable due to the veteran's failure to 
report for a VA examination.  

In July 2004, the RO received the veteran's claim of 
entitlement of entitlement to an increased disability rating 
for his service-connected residuals of a coccyx fracture.    
The October 2004 rating decision granted the veteran's claim 
and restored the former 10 percent disability rating.  The 
veteran disagreed with the rating assigned in the October 
2004 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in October 2005.

In October 2005, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

In July 2007, the veteran's motion to have this claim 
advanced on the Board's docket was granted.  See 38 C.F.R. 
§ 38 C.F.R. § 20.900 (2006).  

Issues not on appeal

In a September 2006 rating decision the RO denied the 
veteran's claims of entitlement to service connection of an 
abdominal hernia, a condition of the lumbothoracic spine, a 
condition of the cervical spine, a condition of the bilateral 
hips and entitlement to total disability based upon 
individual unemployability due to service-connected 
disabilities [TDIU].  To the Board's knowledge, the veteran 
has not disagreed with any of those decisions, and those 
issues are not in appellate status.  


FINDINGS OF FACT

1.  The residuals of the coccyx fracture manifest as pain and 
tenderness in the area of the coccyx, without clinical 
indication of any other symptomatology. 

2.  The residuals of the coccyx fracture are not so unusual 
to prevent the application of the schedular criteria.  The 
residuals have not caused frequent hospitalization, and the 
record does indicate that the condition of the veteran's 
coccyx has caused marked interference with employment.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
disability rating for the service-connected residuals of a 
coccyx fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5298 
(2006).   

2.  The criteria for referral of the service-connected 
residuals of a coccyx fracture for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for service-connected residuals of a coccyx fracture.  
Essentially, he contends that the residuals of this condition 
are so severe as to warrant an extraschedular rating or to 
require separate disability ratings for additional conditions 
pertaining to the veteran's back.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim of entitlement to an increased 
disability rating in a letter dated July 19, 2004, prior to 
the initial adjudication of his claim.  By this letter the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records as well 
as authorization for records not held by the Federal 
government.  The letter further advised him of the criteria 
of a successful claim of entitlement to an increased 
disability rating.  

Finally, the Board notes that the July 2004 letter expressly 
notified the veteran 
"If there is any other evidence or information that you 
think will support you claim, please let us know.  If you 
have any evidence in your possession which pertains to your 
claim, please send it to us."  The Board believes that these 
requests comply with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, the veteran was provided with ample notice 
regarding degree of disability in the July 2004 letter and 
provided ample notice as to both elements in a February 2007 
letter.  

The Board additionally observes that the veteran has been 
ably represented by his service organization, and both his 
representative and the veteran himself appear to be fully 
conversant with what is required of them and of VA.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence
of record includes the veteran's service records (including a 
description of the original injury); current VA medical 
treatment records; and reports of VA examinations, which will 
be described below.

In June 2007, the veteran's representative argued that if the 
benefits sought on appeal were not granted that the Board 
should remand for an additional VA compensation and pension 
examination.  Specifically, the representative noted that the 
prior compensation and pension examination was conducted in 
August 2004 and is approximately three years old.  

The Board initially observes, with respect to this argument, 
that it indicates a misunderstanding as to the Board's 
responsibilities.  The Board can proceed to a decision on the 
merits only if it is satisfied that all appropriate 
development has been completed.  For the Board to render a 
"pre-decision" on the merits and then determine whether or 
not to remand based upon the outcome of such "pre-decision" 
is contrary to law.  This argument has recently been rejected 
by the Court, because such action would require assessing and 
weighing the information prior to rendering a decision on the 
claim.  See Locklear v. Nicholson, 20 Vet. App. 410, 416 
(2006).  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).   Here, however, the representative's request for 
another examination rests on his unsupported premise that 
such is needed merely because time has elapsed.  The Court 
recently held in Palczewski v. Nicholson, No. 04-1001 (U.S. 
Vet. App. April 27, 2007), that the mere passage of time does 
not trigger a duty on the part of VA to provide an additional 
examination, absent some indication that the disability has 
in fact worsened.  In Palczewski, the claimant asserted that 
the age of the most recent VA examination by itself required 
remand to obtain an additional examination.  The Court 
rejected this argument, noting that in the absence of medical 
evidence showing a change in the claimant's condition or any 
indication from the claimant that his disability had in fact 
worsened, the duty to assist does not require remand for an 
additional examination.  

As explained in detail below, the veteran is already in 
receipt of the maximum schedular evaluation for his service-
connected disability.  Crucially, recent evidence of record, 
in particular 2006 VA treatment records, does not suggest 
that the veteran's coccyx fracture residuals have increased 
to the extent that entitlement to a an extraschedular rating 
may be reasonably inferred.  That is, there is no indication 
in the record that an exceptional or unusual disability 
picture may exist.  

In short, consistent with Palczewski the Board does not 
believe that remand of the case for an additional examination 
is in order.  Another examination is not necessary, would be 
a drain on scarce VA medical resources and only serve to 
needlessly delay the resolution of a claim which has been 
advanced on the Board's docket at the veteran's own request.  
See generally Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [holding that VA's duty to assist is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].
  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  In October 2005, the veteran 
presented personal testimony before the RO hearing officer.  

Accordingly, the Board will move on to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Schedular criteria

Diagnostic Code 5298 provides for the following levels of 
disability:  

Coccyx, removal of:

Partial or complete, with painful residuals:  10 percent
Without painful residuals:  0

38 C.F.R. § 4.71a, Diagnostic Code 5298 (2006).  

Analysis

Assignment of diagnostic code

In March 1945 the veteran was injured during service.  In the 
November 1945 certificate of disability for discharge the 
March 1945 injury was described as "subluxation with 
fracture, simple, coccyx....[with] the resulting pain on 
prolonged sitting and strenuous exercises."  

The RO has rated the veteran's fractured coccyx residuals by 
analogy to removal of the coccyx under Diagnostic Code 5299-
5298 [coccyx, removal of].  See 38 C.F.R. § 4.27 (2006) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99"].  
See also 38 C.F.R. § 4.20 (2006) [when an unlisted condition 
is encountered it will be permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.]

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5298 is the only Diagnostic Code which 
relates to injuries of the coccyx.  It is undisputed that the 
veteran's injury was localized to the coccyx.  Additionally, 
Diagnostic Code 5298 rates based on pain.  According to the 
medical evidence of record, pain and tenderness are the only 
manifestations of the veteran's service-connected injury.  As 
the currently assigned Diagnostic Code 5299-5298 indicates an 
unlisted disability of the coccyx rated based on pain, the 
Board finds that there is no more appropriate diagnostic code 
to apply.  No other diagnostic code would involve the 
specific site of the veteran's in-service injury and the 
currently assigned diagnostic code rates with reference to 
the symptoms of the veteran's disability, in this case pain.  

The veteran and his representative have not disagreed with 
the assigned diagnostic code or recommended a more 
appropriate diagnostic code.  Accordingly, the Board will 
continue to employ Diagnostic Code 5299-5298.  

Schedular rating

The residuals of the coccyx fracture have been rated as 10 
percent disabling.  There is no higher schedular rating under 
Diagnostic Code 5298.   The 10 percent disability rating will 
be continued.  

DeLuca considerations

The Board will briefly address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2006).   See DeLuca, supra.
        
Diagnostic Code 5298, under which the residuals of the coccyx 
fracture are now rated, is not based solely on limitation of 
motion and incorporates all of the functional limitations 
imposed by the disability, specifically pain.  The Court has 
held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5298, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board also notes that in Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available, it 
is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.

Thus, there is no basis on which to assign a still higher 
level of disability based on 38 C.F.R. §§ 4.40, 4.45 and 
4.59.

Esteban factors

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The veteran has argued that the residuals of his service-
connected coccyx fracture include separate conditions of the 
lumbothoracic spine and cervical spine.  There is, however, 
no competent medical evidence that the coccyx fracture 
manifests as symptomatology in any other part of the 
veteran's spine, or elsewhere.  The medical evidence 
indicates that the fracture residuals, namely pain and 
tenderness, are confined to the coccyx.  See the report of 
the August 2004 VA examination.   

The Board observes in this connection that the veteran has 
made a somewhat different argument to the RO, namely that the 
service-connected coccyx fracture residuals caused separate 
disability of the spine (rather than those conditions being 
part and parcel of the coccyx fracture as is here being 
contended), as well as of the hips.  As was alluded to in the 
Introduction, service connection for disabilities of the 
cervical and lumbothoracic spine and the bilateral hips on a 
secondary basis was denied by the RO in September 2006.

Because there are no clinically identified additional 
conditions which are part of the veteran's service-connected 
coccyx fracture, separate ratings are not warranted.

Extraschedular considerations

The veteran and his representative have specifically argued 
that the nature of the veteran's disability merits 
consideration of an extraschedular rating.  The RO 
specifically considered the matter of extraschedular rating 
in the November 2005 Supplemental Statement of the Case 
(SSOC).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
service-connected residuals of a coccyx fracture.  In fact, 
there is no indication of any periods of hospitalization due 
to this disability, and the veteran himself provided 
testimony under oath to the effect that he has received no 
treatment for this disability since leaving service over 
sixty years ago.  See  the hearing transcript, page 4.

Additionally, there is not shown to be evidence of marked 
interference with employment due solely to the coccyx 
fracture residuals such as to trigger consideration of the 
extraschedular provisions.  There is no indication anywhere 
in the record that the veteran was unable to work due to the 
residuals of his coccyx injury at any time between 1945 and 
the present.  The record shows instead that the veteran was 
employed until he retired due to age.  There is no indication 
that the veteran's retirement was related to his long-
standing coccyx disability.  While the veteran, age 86,  is 
currently unemployed, the medical records indicate serious 
non-service connected disabilities, including diabetes 
mellitus, coronary artery disease, hypertension and prostate 
cancer.  

[The Board observes in passing that the veteran filed a TDIU 
claim, based solely  on his coccyx fracture residuals, which 
is his sole service connected disability.  
That claim was denied by the RO in September 2006.]

There is nothing in the objective evidence of record to 
indicate that the service-connected residuals of a coccyx 
fracture causes impairment with employment over and above 
that which is contemplated in the assigned 10 percent 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
currently assigned rating specifically takes into account 
reports of pain, the sole manifestation of the veteran's 
service-connected disability.  

The Board is of course aware of the veteran's contention that 
the service-connected coccyx fracture causes extraordinary 
pain.  The August 2004 VA examination, and more recent VA 
treatment records, do not indicate that an extreme level of 
pain exists due to the service-connected disability.  VA 
treatment records do, however, indicate pain in the thoracic 
and cervical spine. See, e.g., a January 2006 VA outpatient 
treatment record.   While not necessarily discounting the 
veteran's reports of pain, the Board finds that the medical 
evidence indicates that such pain emanates from sources in 
addition to the coccyx.  The veteran himself, although 
competent to report symptoms such as pain, is not competent 
to comment on medical maters such as the precise source of 
such pain.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board finds 
that a preponderance of the evidence is against a showing 
that the veteran's residuals of a coccyx fracture  warrants 
an increased rating. The veteran's claim of entitlement to an 
increased rating is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected residuals of a fracture of the coccyx with pain and 
tenderness currently evaluated as 10 percent disabling is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


